DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 7-10, 12-15, 21-32, 34 and 35 are pending in this application and were examined on their merits.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered.




Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10, 12-15, 21-32, 34 and 35 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 recites “hydrolyzing and fermenting the low-solids slurry”, however it is unclear which prior low-solids slurry is being hydrolyzed and fermented.  For example, it could be the steam-heated low solids slurry or the chemically treated low-solids slurry.  Claims 8-10, 12-15, 21-32, 34 and 35 are rejected as being dependent upon rejected Claim 7.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
et al. (US 8,017,820 B2), of record, in view of Abbas et al. (US 2009/0029432 A1), Murthy et al. (2009) and Giesfeldt et al. (US 5,073,201), all of record, and further in view of Bradley et al. (US 2009/0117635 A1).

Foody et al. teaches a method of treating any cellulosic feedstock (Column 6,
Lines 34-38) comprising:
pre-treating a first “large” particle stream by adding water in a tank to create a low-solids slurry, wherein the solids percentage in the slurry may be about 10, 12, 15, 18, 20, 22 or 30% (reading on a solids content of less than about 40%) (Column 7, Lines 15-23),
wherein the lignocellulosic feedstock has been subjected to (reading on subsequently) a mechanical size reduction, including grinding and/or hammer milling (Column 7, Lines 1-8),
wherein the water used to slurry the feedstock may be a condensate from a flash tank (Column 12, Lines 12-16);
injecting steam directly into the low solids slurry to increase the temperature from about 355K/179 °F to about 478 K/400 °F (Column 7, Lines 63-65 and Column 8, Lines 12-15);
adding an acid, such as sulfuric acid, to the heated low solids slurry (Column 8, Lines 20-22 and 35-38);

hydrolyzing the low-solids slurry with a cellulase enzyme cocktail for 24, 30, 40, 50 hours to produce an aqueous solution of sugars; glucose, xylose with lignin and unconverted, suspended solids (Column 9, Lines 51-62);
and wherein the low-solids slurry may be fermented by yeast to ethanol (cellulosic beer) (Column 10, Lines 38-43), and reading on Claims 7 in part, 8, 9, 10, 11, 14, 23, 27 in part, 28 in part and 29-32.

The teachings of Foody et al. were discussed above.

Foody et al. does not teach a method comprising sending the corn feedstock through a milling device and subsequently, forming one of a slurry or a mash including a solids content of less than about 40% and separating components of the slurry or mash with a mechanical separation device in the dry grind process into a first stream comprising bran, endosperm and germ (bran contains fiber, see Specification at Pg. 2, Paragraph [0030]) and a second stream comprising starch, gluten and protein, sending the first stream comprising the bran, which includes large suspended solids through a shearing device to impart high shear on the large suspended solids,
sending the second stream to a fermentation tank,
sending the cellulosic beer to the fermentation tank directly after hydrolyzing and fermenting, and fermenting together the second stream and cellulosic beer in the fermentation tank, 
7, 27, 28 and 35;
wherein the mechanical separation device comprises at least one of a paddle machine, a washing paddle machine, a filtration centrifuge, a pressure DSM screen, or gravity DSM screen, as required by Claim 21 and 28;
wherein the milling device comprises a hammer mill, as required by Claim 23;
or sending the first stream comprising bran/fiber/large suspended solids to a shearing device, the shearing device comprising a roller mill, as required by Claim 24.

Abbas et al. teaches a method wherein a corn cellulosic feedstock is mechanically fractionated in a dry grind process by separating components by grinding/screening/roller milling (shearing) the feedstock into a first stream comprising bran/fiber/endosperm/germ/large suspended solids and a second stream comprising starch, gluten and protein (fines);
and pretreating the stream comprising bran/fiber/endosperm/germ/large suspended solids by adding water to the stream to create a low-solids slurry (Pg. 5, Paragraph [0059] and Fig. 3).

Murthy et al. teaches the dry fractionation of corn wherein corn components are mechanically separated by shearing (roller mills and aspiration) into a stream comprising bran from a stream comprising starch, gluten and protein (fines) (Pg. 68, Fig. 1).
et al. teaches a method wherein a stream comprising bran/fiber is diluted with water to create a low solids slurry having solids content of 2-5% by wt. (Column 3, Lines 3-7);
and wherein the low-solids slurry is subjected to a washing paddle machine comprising rotating and pushing the feedstock against a screen (Column 3, Lines 59-66) which separates a liquid stream comprising fine fiber, starch and protein from more coarse fiber (Column 4, Lines 8-11).

Bradley et al. teaches a method wherein fermented beer from a cellulose fermentation is mixed with a starch source which is added directly to the fermenter to form a mixed mash which is then fermented (Pg. 29, Paragraphs [0378]-[0384], Fig. 4 and Claim 1) and wherein the ability to integrate cellulosic and starch feedstocks in ethanol production has important technical and economic advantages over the use of single feedstocks, such as reduction in water use, improved energy balance and reduction in distillation cost (Pgs. 1-2, Paragraph [0016] and Pg. 2, Paragraph [0019]).








et al., Murthy et al., and Giesfeldt et al. for mechanically separating/fractionating a cellulosic feedstock (corn) into a large- particle stream (fiber/bran/endosperm/germ/large suspended solids) from a small particle stream (gluten, protein and starch) with the method of Foody et al. of pretreating any large particle cellulosic feedstock because Foody et al. is not limited to any particular lignocellulosic feedstock and Abbas et al., Murthy et al. and Giesfeldt et al. teach that feedstock, such as corn, can be fractionated into non-starch (lignocellulosic or fibrous) components which can then be utilized in the process of Foody et al. above.

It would have been further obvious to those of ordinary skill in the art at the time of the instant invention to fractionate the feedstock in a dry grind process using a mechanical separation device because Foody et al. teaches the use of a mechanical device (hammer mill) for size reducing any feedstock and Abbas et al. and Murthy et al. teach specific mechanical separation/size reduction devices for fractionating corn in a dry grind process.  One of ordinary skill in the art at the time of the instant invention would have been motivated to make this modification in order to both reduce the size of and separate the reduced fractions based on the size thereof as well as further process leftover fibrous lignocellulosic material not utilized in a typical starch (small particle) fermentation process into usable products.  


et al., Murthy et al. and Giesfeldt et al. teach that fractionation of a lignocellulosic feedstock (corn) can produce both lignocellulosic and non-cellulosic particles and Foody et al. teaches a method of processing any lignocellulosic feedstock.

It would have been further obvious to those of ordinary skill in the art at the time of the instant invention to modify the combined method of Abbas et al., Murthy et al. and Giesfeldt et al. for producing ethanol from lignocellulosic feedstock separated into a large-particle stream (fiber/bran/endosperm/germ/large suspended solids), which is processed to produce a cellulosic beer from a small particle stream (gluten, protein and starch) with the direction of the small particle stream comprising starch directly into a fermentation tank wherein the cellulosic beer is then combined with the starch comprising feedstock and then fermented together in the same fermentation tank as taught by Bradley et al. above, because this is no more than the application of a known technique (combined fermentation of separately fermented cellulosic beer with starch feedstock) to a known method (production of separately fermented cellulosic beer and starch feedstock stream) ready for improvement (technical and economic advantages over the use of single feedstocks, such as taught by Foody et al.) to yield predictable results (ethanol fermentation of combined feedstocks).  




The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
 (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results

Those of ordinary skill in the art before the instant invention would have been motivated to make this modification in order to obtain the technical and economic advantages over a single stream ethanol process.  There would have been a reasonable expectation of success in making this modification because all of the references are reasonably drawn to the same field of endeavor, that is, ethanol production from lignocellulosic feedstocks.








12 and 34, "wherein the hydrolyzing
converts.at least 80% of the cellulose to glucose and converts at least 70% of the
hemicellulose to monomeric components”; while the reference is silent regarding the
percent conversion of cellulose/hemicellulose it nevertheless meets the claimed
limitations because in the prior art the same low-solids slurry is contacted with the same
cellulase enzyme cocktail as claimed, which indicates that the claimed percent
cellulose/hemicellulose conversion should be present in the prior art invention as in
those instantly claimed.  In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art.  It is noted that In re Best (195 USPQ 480) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art
discloses subject matter which there is reason to believe naturally includes functions
that are newly cited or is identical to a product instantly claimed.  In such a situation the
burden is shifted to the Applicant to "prove that subject matter shown to be in the prior
art does not possess characteristic relied on" (205 USPQ 594, second column, first full
paragraph).

Response to Arguments

Applicant's arguments filed 10/06/2021 have been fully considered but they are not persuasive. 

The Applicant argues that Abbas is drawn to “dry fractionation of corn” utilizing less than 10% water (Remarks, Pg. 7, Lines 26-28 and Pg. 8, Lines 1-7).
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, it is through combination of all of the above cited references that the claimed process is obviated.

The Applicant argues that Murthy is drawn to a “dry corn fractionation process” (Remarks, Pg. 8, Lines 8-13).

In response to applicant's arguments against the Murthy reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  

See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, it is through combination of all of the above cited references that the claimed process is obviated.  The Examiner notes that Murthy was cited only for its teachings related to the use of mechanical separation of corn components by shearing into separate streams comprising bran and starch, protein and gluten.

The Applicant argues that Giesfeldt is drawn to a corn wet-milling process to produce a high fiber dietary product (Remarks, Pg. 8, Lines 14-17).
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, it is through combination of all of the above cited references that the claimed process is obviated.  The Examiner notes that Giesfeldt was cited only for its teachings related to dilution of a stream comprising bran/fiber with water to produce a low-solids slurry and the use of a washing paddle machine.

The Applicant argues that the cited prior art does not teach the newly added claim limitations (Remarks, Pg. 8, Lines 30-31 and Pg. 9, Lines 1-12).

This is not found to be persuasive for the reasoning provided in the above rejections, which address each and every claim limitation.

The Applicant argues that the amended claims recite a result of an “increased yield due to fiber conversion to ethanol.  This additional increased yield is only achieved after adding hydrolysate (cellulosic beer) to the primary starch slurry stream” (Remarks, Pg. 9, Lines 12-15).



In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies i.e., increased yield due to fiber conversion to ethanol) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further, this result would be an inherent characteristic of the combined prior art as it teaches all of the claimed method steps and would therefore be expected to produce the same result.

The Applicant argues that as Abbas is directed to dry fractioning, there is no rationale as to why the ordinary artisan would subsequently fractionate a corn stock in the slurry or the mash by using a mechanical separation device after “sending the corn feedstock through a milling device” as milling is performed in Abbas after aspiration (non-mechanical separation).  Applicant concludes that modifying Foody with the separation steps of Abbas would not result in the claimed invention or provide motivation to do so (Remarks, Pg. 9, Lines 22-31 and Pg. 10, Lines 1-17).

In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
In this instance, Giesfeldt et al. provides a teaching of providing a low-solids slurry and subsequently fractionating a corn stock slurry by using a mechanical 

Claims 7-10, 12-15, 21-24, 27-32, 34 and 35 are rejected under pre-AlA 35 U.S.C. § 103(a) as being unpatentable over Foody et al. (US 8,017,820 B2), of record, in view of Abbas et al. (US 2009/0029432 A1), Murthy et al. (2009), Giesfeldt et al. (US 5,073,201), all of record, and further in view of Bradley et al. (US 2009/0117635 A1) as applied to Claims 7-10, 12, 14, 21-24, 27-32, 34 and 35 above, and further in view of Birkmire et al. (US 8,288,138 B2), of record.

The teachings of Foody et al., Abbas et al., Murthy et al., Giesfeldt et al. and Bradley et al. were discussed above.

Neither Foody et al., Abbas et al., Murthy et al., Giesfeldt et al. or Bradley et al. teach a method wherein the hydrolyzing and fermenting occurs in less than 60 hours, as
required by Claim 13;
or wherein the cellulosic beer is distilled to separate alcohol from solids and liquids; removing moisture from the alcohol (dehydrating) and adding a denaturant to the alcohol to produce cellulosic biofuel, as required by Claim 15.

Birkmire et al. teaches a method for converting lignocellulosic biomass; wherein enzymatically hydrolyzed feedstock is fermented in about 48 hours (Column 4, Lines 65-67 and Column 5, Lines 1-30); and wherein the cellulosic beer is distilled to separate 

It would have been obvious to those of ordinary skill in the art at the time of the instant invention to combine the method of Foody et al., Abbas et al., Murthy et al., Giesfeldt et al. and Bradley et al. for treating a lignocellulosic biomass (corn) in a method for ethanol production with the method of converting lignocellulosic biomass of Birkmire et al. because this is no more than the combination of a known method of preparing a cellulosic biofuel from lignocellulosic material with another known method of preparing cellulosic biofuel from lignocellulosic material to yield the predictable result of a combined method of preparing cellulosic biofuel from lignocellulosic material.  The MPEP at 2141 III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results

Those of ordinary skill in the art prior to the invention would have been motivated to make this combination in order to process and obtain purified cellulosic biofuel.  There would have been a reasonable expectation of success in making this modification 

While the references listed above do not specifically teach the limitationsof Claim 13, that the hydrolyzing and fermenting occurs in less than 60 hours, one of ordinary skill in the art would recognize determining an appropriate time of hydrolysis and fermentation is an optimizable variable dependent on enzyme/microbe concentrations, temperature and substrate concentration.  This is motivation for the ordinary skilled artisan to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed.  Absent any teaching of criticality by the Applicant concerning the XX, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (see MPEP § 2144.05 (II)(B).

Response to Arguments

Applicant's arguments filed 10/06/2021 have been fully considered but they are not persuasive. 

The Examiner notes that the Applicant did not specifically address the above rejections.

et al. (US 8,017,820 B2), of record, in view of Abbas et al. (US 2009/0029432 A1), Murthy et al. (2009), Giesfeldt et al. (US 5,073,201), all of record, and further in view of Bradley et al. (US 2009/0117635 A1) as applied to Claims 7-10, 12, 14, 21-24, 27-32, 34 and 35 above, and further in view of Friend et al. (US 2009/0053800 A1), of record.

The teachings of Foody et al., Abbas et al., Murthy et al., Giesfeldt et al. and Bradley et al. were discussed above.

Neither Foody et al., Abbas et al., Murthy et al., Giesfeldt et al. or Bradley et al.
teach a method wherein the cellulase enzyme cocktail comprises cellulases, β-glucosidases and hemicellulases, as required by Claim 25;
or wherein the fermentation organism comprises S. cerevisiae, as required by Claim 26.




Friend et al. teaches a method for treating cellulosic and lignocellulosic biomass wherein fermentation of sugars may be carried out using the yeast S. cerevisiae (Pg.


It would have been obvious to those of ordinary skill in the art at the time of the
instant invention to combine the method of Foody et al., Abbas et al., Murthy et al.,
Giesfeldt et al. and Bradley et al. for treating a lignocellulosic biomass (corn) in a method for ethanol production with the method of treating lignocellulosic biomass of Friend et al. because this is no more than the combination of a known method of preparing a cellulosic biofuel from lignocellulosic material (comprising a cellulase cocktail and yeast fermentation) with another known method of preparing cellulosic biofuel from lignocellulosic material (comprising a specific cellulase cocktail and specific yeast) to yield the predictable result of a combined method of preparing cellulosic biofuel from lignocellulosic material. The MPEP at 2141 III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results

Those of ordinary skill in the art before the instant invention would have been motivated to make this combination in order to utilize suitable hydrolysis enzymes and .

Response to Arguments

Applicant's arguments filed 10/06/2021 have been fully considered but they are not persuasive. 

The Examiner notes that the Applicant did not specifically address the above rejections.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.



If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        11/30/2021